United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1887
Issued: May 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 16, 2011 appellant filed a timely appeal from the June 15, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request
for merit review. Her appeal is also timely from OWCP’s February 22, 2011 decision
denying her schedule award claim.1 Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained permanent impairment due to her accepted work injuries; and (2) whether OWCP
1

Under the Board’s Rules of Procedure, in computing the date of filing of an appeal, the 180 days begins to run
on the date following the date of OWCP’s decision. 20 C.F.R. § 501.3(f)(2). The time began to run for the
February 22, 2011 decision on February 23, 2011 from which 180 days fell on Monday, August 22, 2011.
Appellant’s appeal was filed August 16, 2011, so it was timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

properly refused to reopen appellant’s case for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On September 11, 2009 appellant, then a 29-year-old mail handler, filed an occupational
disease claim alleging that the nature of her work resulted in carpal tunnel syndrome in both
arms. She first realized her condition was caused or aggravated by her employment on
September 8, 2009. OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome.
Appellant underwent an authorized left carpal tunnel release on April 23, 2010 and an authorized
right carpal tunnel release on May 28, 2010. The November 30, 2009 preoperative electronic
diagnostic studies were normal in both upper extremities with no evidence of median nerve
entrapment neuropathy at the wrist bilaterally, no evidence of ulnar nerve neuropathy at the
elbow bilaterally and no evidence of peripheral polyneuropathy or cervical radiculopathy of both
upper extremities. OWCP paid wage-loss benefits and appellant returned to work following her
surgeries.
On June 3 and October 30, 2010 appellant filed a schedule award claim. In June 15 and
November 9, 2010 letters, OWCP advised her and her physician of the medical information
needed to support a schedule award and supplied the necessary worksheets. On November 16,
2010 Dr. Richard M. Gray, a Board-certified orthopedic surgeon, completed the worksheets. He
noted that maximum medical improvement was reached on October 23, 2010. Dr. Gary advised
that there were no disabling work-related residuals or any preexisting conditions apparent in the
same member. He noted that appellant reported intermittent pain and paresthesia. Dr. Gary used
Table 15-23, Entrapment/Compression Neuropathy Impairment, of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides) to rate one percent permanent impairment to the right arm and one percent
permanent impairment to the left arm.
On February 15, 2011 an OWCP medical adviser reviewed Dr. Gray’s November 16,
2010 worksheet. He noted that Dr. Gray provided no explanation to support his impairment
rating. The medical adviser reviewed appellant’s November 30, 2009 preoperative electronic
diagnostic studies and noted there was no evidence of median nerve entrapment neuropathy at
the wrist bilaterally, no evidence of ulnar nerve neuropathy at the elbow bilaterally or any
evidence of peripheral polyneuropathy or cervical radiculopathy of either upper extremity.
Based on the preoperative evidence appellant failed to meet the criteria for rating entrapment
neuropathy impairment. The medical adviser stated that a rating based on a peripheral nerve
impairment could not be used as there was no electrodiagnostic evidence of upper extremity
peripheral neuropathy. Accordingly, he found no impairment under the A.M.A., Guides to either
arm.
By decision dated February 22, 2011, OWCP denied appellant’s schedule award claim. It
accorded determinative weight of medical opinion to the report of the medical adviser.
On May 9, 2011 appellant requested reconsideration. She disagreed with the denial of a
schedule award. Appellant contended that her electrodiagnostic studies were not normal and that

2

she was still having problems with her hands postsurgery. She spoke with Dr. Gray after
receiving the denial of her schedule award and he advised that he had used the A.M.A, Guides.
Appellant submitted a claim for schedule award benefits dated February 15, 2011
together with an August 12, 2009 electromyogram and nerve conduction velocity study. It
reported a mild abnormality which raised the possibility of a very mild bilateral carpal tunnel
syndrome (median nerve entrapment at the wrist) affecting only sensory components. She also
submitted March 22, 2011 physical therapy reports and a March 22, 2011 medical report from
Dr. Gray, who found no evidence of recurrent median neuropathy, but noted some localized
neuritis/neuropathy or neurapraxia.
By decision dated June 15, 2011, OWCP denied reconsideration of the merits. It found
that appellant did not provide relevant medical evidence or show that OWCP erroneously applied
or interpreted a point of law.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.3 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For upper extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).5 Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.6

3

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
5

R.Z., Docket No. 10-1915 (issued May 19, 2011).

6

J.W., Docket No. 11-289 (issued September 12, 2011).

3

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome and authorized
open releases of carpal tunnel syndrome on April 23, 2010 in the left and on May 28, 2010 on
the right. Appellant subsequently filed a claim for a schedule award. By decision dated
February 22, 2011, OWCP denied her schedule award claim. It relied on its medical adviser’s
opinion that appellant did not meet the criteria for an impairment rating for either an entrapment
neuropathy or a peripheral neuropathy.
In his November 16, 2010 report, Dr. Gray noted appellant’s reports of intermittent pain
and paresthesia.
He opined under Table 15-23, Entrapment/Compression Neuropathy
Impairment, of the A.M.A., Guides that she had one percent permanent impairment to the right
upper extremity and one percent permanent impairment to the left upper extremity. However, no
explanation was provided for Dr. Gray’s impairment rating. He did not explain how the rating
process for Table 15-238 was followed or otherwise provide a description of how he calculated
impairment. Thus, Dr. Gray’s report is of limited probative value to obtain an impairment
rating.9
OWCP’s medical adviser determined that appellant had no ratable impairment in either
arm based on entrapment/compression neuropathy or peripheral neuropathy. In making this
determination, he relied upon Dr. Gray’s clinical findings and appellant’s preoperative
electrodiagnostic studies of November 30, 2009, which were reported as normal in both upper
extremities with no evidence of median nerve entrapment neuropathy at the wrist bilaterally; no
evidence of ulnar nerve neuropathy at the elbow bilaterally; and no evidence of peripheral
polyneuropathy or cervical radiculopathy of both upper extremities. Page 448 of the A.M.A.,
Guides states that whether or not the nerve conduction tests show a recovery to normal after
surgical or nonsurgical treatment does not influence the impairment rating. The preoperative
electrodiagnostic test should be used in the impairment rating unless postoperative studies were
done for a clinical indication of failure to improve with surgery and the postoperative study is
clearly worse than the preoperative electrodiagnostic study. Thus, the medical adviser properly
relied upon the November 30, 2009 electronic diagnostic studies in determining an impairment
rating to the upper extremities. He noted that, as the November 30, 2009 electronic diagnostic
studies were normal in both of appellant’s upper extremities, appellant did not meet the criteria
for rating as an entrapment neuropathy. Page 448 of the A.M.A., Guides state that if test
findings are grade modifier zero (i.e., electrodiagnostic testing is normal or does not meet
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
8

A.M.A., Guides 448-49 (6th ed. 2009).

9

See I.F., Docket No. 08-2321 (issued May 21, 2009) (an opinion which is not based upon the standards adopted
by OWCP and approved by the Board as appropriate for evaluating schedule losses is of diminished probative value
in determining the extent of permanent impairment).

4

standards), Table 15-23 should not be used. Thus the medical adviser properly determined that
an impairment based on Table 15-23 was not applicable in this case. Furthermore, as there was
no electrodiagnostic or other appropriate evidence of an upper extremity peripheral neuropathy,10
an impairment rating based on a peripheral neuropathy also was not applicable in this case.
There are no other medical reports to support an impairment based on the A.M.A.,
Guides. The medical adviser provided extensive rationale, based on the complete medical record
and statement of accepted facts, explaining how, under the A.M.A., Guides, appellant had no
ratable impairment of either arm due to her accepted condition. The Board finds that OWCP’s
medical adviser correctly applied the appropriate tables and grading schemes of the A.M.A.,
Guides to Dr. Gray’s clinical findings, resulting in no impairment to either arm. Therefore,
OWCP properly relied on OWCP medical adviser’s calculation in denying appellant’s claim for
a schedule award. The February 22, 2011 decision is proper under the law and facts of this case.
On appeal, appellant generally disagrees with OWCP’s finding that she is not entitled to a
schedule award. However, as explained, the medical evidence does not support entitlement to an
award. Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,11
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.12 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.13 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.14

10

See A.M.A., Guides 423-25 regarding the process of clinical assessment and grading of deficits in assessing
peripheral nerve impairment.
11

Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.
12

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
13

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

14

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

5

ANALYSIS -- ISSUE 2
In her May 9, 2011 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not advance a relevant legal
argument not previously considered by OWCP. While appellant contended that Dr. Gray used
the A.M.A., Guides in determining her impairment, this assertion has no reasonable color of
validity.15 A physician’s impairment rating must be properly calculated under the A.M.A.,
Guides to be considered valid. The Board notes that the underlying issue in this case is medical
in nature and appellant’s contentions that she should receive a schedule award do not show that
OWCP erroneously applied or interpreted a point of law and do not advance a point of law or
fact not previously considered by OWCP. Consequently, appellant is not entitled to a review of
the merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).
To support her request for reconsideration, appellant submitted a February 15, 2011 claim
for schedule award benefits. She previously filed a schedule award claim which OWCP denied
on February 22, 2011. Thus the filing of a new schedule award claim is duplicative of
appellant’s previous filing. The submission of evidence which repeats or duplicates evidence
already of record and considered by OWCP does not constitute a basis for reopening a case. It is
insufficient to warrant further merit review.16
The additional evidence appellant submitted, while new, is not relevant to the issue of
schedule award benefits. The August 12, 2009 diagnostic testing and Dr. Gray’s March 22, 2011
medical report fail to address the issue of permanent impairment to appellant’s bilateral upper
extremities. Thus, such evidence is not considered relevant and competent medical evidence to
the issue at hand. OWCP properly determined that this evidence did not constitute a basis for
reopening the case for a merit review.
The Board finds that OWCP properly determined that appellant was not entitled to a
review of the merits of her claim as she did not present evidence or argument satisfying any of
the three regulatory criteria, under section 10.606(b)(2), for obtaining a merit review.
CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award based
on her accepted conditions. The Board further finds that the OWCP properly denied her request
for reconsideration.

15

While the reopening of a case may be predicated solely on a legal premise not previously considered, such
reopening for further review of the merits is not required where the legal contention does not have a reasonable color
of validity. Arlesa Gibbs, 53 ECAB 204 (2001).
16

E.M., Docket No. 09-39 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

6

ORDER
IT IS HEREBY ORDERED THAT the June 15 and February 22, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 1, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

